Citation Nr: 0818024	
Decision Date: 06/02/08    Archive Date: 06/12/08

DOCKET NO.  07-17 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Shauna M. Boehm, Law Clerk




INTRODUCTION

The veteran had active military service from March 2001 to 
January 2005.

This appeal to the Board of Veterans' Appeals (Board) is from 
a May 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board is remanding this case to the RO via the Appeals 
Management Center (AMC) in Washington, DC.


REMAND

In his May 2007 substantive appeal (on VA Form 9), the 
veteran requested a hearing at the RO before a Member 
(Veterans Law Judge) of the Board.  But in an accompanying 
form on which he was asked to clarify the specific type of 
Board hearing he wanted, he initially designated a Travel 
Board hearing but then marked that out (eliminating that 
selection) and indicated, instead, that he wanted his appeal 
sent directly to the Board for a decision without a hearing.  
However, in June 2007, his representative submitted a 
statement confirming the request for a Travel Board hearing.  
So this hearing must be scheduled before deciding this 
appeal.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 
19.76, 20.700, 20.703, 20.704 (2006).

Accordingly, this case is REMANDED for the following action:

Schedule the veteran for a Travel Board hearing at 
the earliest opportunity.  Notify him of the date, 
time and location of the hearing.  Put a copy of 
this letter in his claims file.  If, for whatever 
reason, he changes his mind and elects not to have 
a hearing, or fails to report for it, also document 
this in his claims file.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



